Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about December 27, 1996, which, to the extent appealed from as limited by appellant’s brief, denied defendant D’Agostino’s motion for summary judgment, unanimously affirmed, with costs.
The court properly denied defendant D’Agostino’s motion for summary judgment. The evidence submitted by plaintiff demonstrated the existence of triable issues of fact as to whether defendant had constructive notice of the alleged bunching and puffing of the runners at the entrance of the store and whether it took reasonable precautions to remedy this condition (see, Giambrone v New York Yankees, 181 AD2d 547). Concur— Murphy, P. J., Nardelli, Williams and Colabella, JJ.